241 Ind. 643 (1961)
175 N.E.2d 20
JASPER & CHICAGO MOTOR EXPRESS, INC.
v.
ZIFFRIN TRUCK LINES, INC.
No. 19,576.
Supreme Court of Indiana.
Filed May 24, 1961.
*644 John E. Lesow and James E. Lesh, both of Indianapolis, for appellant.
R. Stanley Lawton, Alan H. Lobley, and Ross, McCord, Ice & Miller, of counsel, all of Indianapolis, for appellee.

ON PETITION TO TRANSFER
PER CURIAM.
The appellant has petitioned this court for a transfer from the Appellate Court. (See opinion reported in 132 Ind. App. ___, 172 N.E.2d 586.)
We disapprove the statement in the opinion of the Appellate Court to the effect that the failure to name a party in the assignment of errors is jurisdictional.
Rule 2-6 provides specifically that:
"... Failure properly to name parties will not be treated as jurisdictional. Amendments may be permitted upon such terms as the court shall direct."
However, transfer is denied on the ground that after the appellant's attention was called to the defect in the parties named in the assignment of errors, no application or attempt was made to amend, as provided in the above quoted rule.
The petition to transfer is denied.
NOTE.  Reported in 175 N.E.2d 20.